Citation Nr: 9917474	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
July 1967.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.



FINDING OF FACT

The veteran's claim for service connection for PTSD is not 
plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  As amended, § 3.304(f) provides:  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32807-32808 (1999).

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a).  If he has not, his claim must fail, 
and VA is not obligated to assist the veteran in its 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999, hereinafter Court) has stated repeatedly that 38 
U.S.C.A. § 5107(a) unequivocally places an initial burden on 
a claimant to produce evidence that a claim is well grounded.  
See Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit at 
92; Tirpak at 610-11.  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of both a 
current disability and evidence of relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service medical records disclose that the veteran was 
diagnosed on one occasion in October 1963 with an emotionally 
unstable personality, but are negative for evidence of 
acquired psychiatric disability.  The report of the veteran's 
examination for discharge is negative for any complaints, 
finding or diagnosis of psychiatric disability.

On file are private treatment records for the veteran for May 
1992 to October 1998 which document treatment for depression, 
anxiety and adjustment disorder secondary to employment and 
financial difficulties, but which are negative for a 
diagnosis of PTSD.

The veteran was afforded VA psychological and psychiatric 
examinations in April 1998.  Psychological testing at that 
time disclosed that the veteran appeared to have a depressive 
disorder.  At the veteran's psychiatric examination he denied 
any especially traumatic or frightening experiences in 
service; he was diagnosed with major depression.  The 
examining psychiatrist concluded that the veteran did not 
meet the criteria for a diagnosis of PTSD and had not 
described exposure to stressors severe enough to have caused 
the disorder.

The Board notes that the amendments of § 3.304(f) are of no 
significance in this case since at a minimum, medical 
evidence of PTSD is required under either version of the 
regulation.  The veteran's service medical records are 
negative for evidence of PTSD and there is no post-service 
medical evidence of record suggesting the presence of PTSD.  
Consequently, the veteran's claim for service connection for 
PTSD is not well grounded.

The Board notes that the veteran is apparently in receipt of 
disability benefits from the Social Security Administration 
(SSA).  While records associated with SSA's decision to award 
the veteran benefits are not on file, the veteran has not 
requested that VA obtain such records or suggested that any 
such records would be germane to his claim.  The Board also 
notes that although records have not been obtained from a VA 
medical facility identified by the veteran as involved in 
prescribing medications for his psychiatric condition, the 
veteran has not alleged that such records would show a 
diagnosis of PTSD.  Moreover, the Board notes that the RO in 
October 1998 specifically requested that the veteran identify 
any facility from which he received treatment for PTSD but 
that the veteran did not respond.  The Board therefore 
concludes that further delay of the appellate process for the 
purpose of securing records from either SSA or from the 
referenced VA facility is not warranted.

Although the Board has considered and denied this claim on a 
ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
PTSD.  Graves v. Brown, 8 Vet. App. 522, 524 (1996).


ORDER

Entitlement to service connection for PTSD is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

